EXECUTION COPY

 

GRANITE BROADCASTING CORPORATION

 

FIRST AMENDMENT

TO CREDIT AGREEMENT

 

                This First Amendment to Credit Agreement (this “Amendment”) is
dated as of October 5, 2001, and entered into by and among Granite Broadcasting
Corporation, a Delaware corporation (the “Borrower”), the financial institutions
listed on the signature pages hereof (the “Lenders”), Goldman Sachs Credit
Partners L.P. (“GSCP”), as agent for the Lenders (in such capacity, the
“Administrative Agent”), as sole lead arranger and book runner (in such
capacity, the “Arranger”) and as Tranche B Collateral Agent and Foothill Capital
Corporation, (“Foothill Capital”), as Tranche A Collateral Agent, and is made
with reference to that certain Credit Agreement dated as of June 10, 1998 and
amended and restated as of March 6, 2001, (the “Credit Agreement”), by and among
the Borrower, the Lenders, GSCP and Foothill Capital.  Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement.

 

RECITALS

 

                WHEREAS, the Borrower and the Lenders desire to amend the Credit
Agreement to make certain amendments as set forth below;

 

                NOW, THEREFORE, in consideration of the mutual covenants and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, GSCP, Foothill Capital, the Lenders and the Borrower have
agreed as follows:

 

                Section 1.              AMENDMENTS TO THE CREDIT AGREEMENT

 

                1.1          Amendments to Article I:  Definitions,
Interpretation and Accounting Terms.

 

                A.            Section 1.1 of the Credit Agreement is hereby
amended by adding the following definition in the appropriate alphabetical
order:

 

                “’First Amendment Effective Date’ means the date upon which the
necessary conditions precedent listed in Section 2 of the First Amendment to
Credit Agreement dated as of October 5, 2001 are satisfied.”

 

                1.2          Amendments to Article V:  Financial Covenants.

 

                A.            Section 5.1 of the Credit Agreement is hereby
amended to read in its entirety as follows:

 

                “Minimum Net Revenues.  The Borrower shall not permit Net
Revenues for Tranche A Loan Parties and Tranche B Loan Parties for the
nine-month period ending September 30, 2001 and for the twelve-month periods
ending December 31, 2001 and March 31, 2002 to be less than the corresponding
amount set forth below with respect to such Loan Parties for such periods.  In
addition, the Borrower shall not permit Net Revenues for the Borrower and its
Subsidiaries for any twelve-month period thereafter, ending on any date set
forth below, to be less than the corresponding amount set forth below for such
period.


 

Period Ending

 

Time Measured
(trailing months)

 

Tranche A
Loan Parties

 

Tranche B
Loan Parties

 

Consolidated

 

09/30/01

 

9 Months

 

$

58,400,000

 

$

19,000,000

 

NA

 

12/31/01

 

12 Months

 

$

80,700,000

 

$

23,400,000

 

NA

 

03/31/02

 

12 Months

 

$

78,200,000

 

$

35,800,000

 

NA

 

06/30/02

 

12 Months

 

NA

 

NA

 

$

124,300,000

 

09/30/02

 

12 Months

 

NA

 

NA

 

$

142,300,000

 

12/31/02

 

12 Months

 

NA

 

NA

 

$

161,800,000

 

03/31/03

 

12 Months

 

NA

 

NA

 

$

160,000,000

 

06/30/03

 

12 Months

 

NA

 

NA

 

$

164,200,000

 

09/30/03

 

12 Months

 

NA

 

NA

 

$

166,900,000

”

 

                B.            Section 5.2 of the Credit Agreement is hereby
amended to read in its entirety as follows:

 

                “Minimum Adjusted Broadcast Cash Flow.Error! Bookmark not
defined.  The Borrower shall not permit Adjusted Broadcast Cash Flow for Tranche
A Loan Parties and Tranche B Loan Parties for the nine-month period ending
September 30, 2001 and the twelve-month periods ending December 31, 2001 and
March 31, 2002 to be less than the corresponding amount set forth below with
respect to such Loan Parties for such periods.  In addition, the Borrower shall
not permit Adjusted Broadcast Cash Flow for the Borrower and its Subsidiaries
for any twelve-month period thereafter, ending on any date set forth below, to
be less than the corresponding amount set forth below for such period.

 

Period Ending

 

Time Measured
(trailing months)

 

Tranche A
Loan Parties

 

Tranche B
Loan Parties

 

Consolidated

 

09/30/01

 

9 Months

 

$

15,600,000

 

$

-13,100,000

 

NA

 

12/31/01

 

12 Months

 

$

20,400,000

 

$

-22,300,000

 

NA

 

03/31/02

 

12 Months

 

$

19,800,000

 

$

-11,600,000

 

NA

 

06/30/02

 

12 Months

 

NA

 

NA

 

$

23,600,000

 

09/30/02

 

12 Months

 

NA

 

NA

 

$

45,100,000

 

12/31/02

 

12 Months

 

NA

 

NA

 

$

76,000,000

 

03/31/03

 

12 Months

 

NA

 

NA

 

$

79,100,000

 

06/30/03

 

12 Months

 

NA

 

NA

 

$

82,700,000

 

09/30/03

 

12 Months

 

NA

 

NA

 

$

82,000,000

”

 


 

                C.            Section 5.3 of the Credit Agreement is hereby
amended to read in its entirety as follows:

 

                “Minimum EBITDA. The Borrower shall not permit EBITDA for the
Borrower and its Subsidiaries for the nine-month period ending September 30,
2001 to be less than the amount set forth below for such period and shall not
permit EBITDA for the Borrower and its Subsidiaries for any twelve-month period
thereafter, ending on any date set forth below, to be less than the
corresponding amount set forth below for such period.

 

Period

 

Time Measured
(trailing months)

 

Consolidated

 

09/30/01

 

9 Months

 

$

-6,800,000

 

12/31/01

 

12 Months

 

$

-14,600,000

 

03/31/02

 

12 Months

 

$

-5,200,000

 

06/30/02

 

12 Months

 

$

9,700,000

 

09/30/02

 

12 Months

 

$

31,300,000

 

12/31/02

 

12 Months

 

$

62,100,000

 

03/31/03

 

12 Months

 

$

65,100,000

 

06/30/03

 

12 Months

 

$

68,600,000

 

09/30/03

 

12 Months

 

$

67,700,000

”

 

                D.            Section 5.4 of the Credit Agreement is hereby
amended to read in its entirety as follows:

 

                “Minimum Fixed Charge Coverage Ratio.  The Borrower shall not
permit the Fixed Charge Coverage Ratio, as of the last day of each Fiscal
Quarter occurring during any of the periods set forth below, to fall below the
corresponding ratio indicated below (to be determined with reference to the
twelve-month period ending on such last day of each such period set forth
below).

 

Period

 

Time Measured
(trailing months)

 

Consolidated

 

12/31/01

 

12 Months

 

NA

 

03/31/02

 

12 Months

 

NA

 

06/30/02

 

12 Months

 

NA

 

09/30/02

 

12 Months

 

0.32 to 1

 

12/31/02

 

12 Months

 

1.19 to 1

 

03/31/03

 

12 Months

 

0.22 to 1

 

06/30/03

 

12 Months

 

0.41 to 1

 

09/30/03

 

12 Months

 

0.50 to 1”

 


 

                E.             Section 5.5 of the Credit Agreement is hereby
amended to read in its entirety as follows:

 

                “Maximum Leverage Ratio.  The Borrower shall not permit the
Leverage Ratio, as of the last day of each Fiscal Quarter occurring during any
of the periods set forth below, to exceed the corresponding ratio indicated
below (to be determined with reference to the twelve-month period ending on such
last day of each such period set forth below). 

 

Period

 

Time Measured
(trailing months)

 

Consolidated

 

09/30/01

 

9 Months

 

NA

 

12/31/01

 

12 Months

 

NA

 

03/31/02

 

12 Months

 

NA

 

06/30/02

 

12 Months

 

9.79 to 1

 

09/30/02

 

12 Months

 

3.04 to 1

 

12/31/02

 

12 Months

 

1.53 to 1

 

03/31/03

 

12 Months

 

1.46 to 1

 

06/30/03

 

12 Months

 

1.38 to 1

 

09/30/03

 

12 Months

 

1.40 to 1”

 

 

                F.             Section 5.7 of the Credit Agreement is hereby
amended to read in its entirety as follows:

 

                “Maximum Capital Expenditures.  The Borrower shall not permit
Capital Expenditures during any of the periods set forth below to be greater
than the corresponding amount set forth below for such period; provided,
however, to the extent such Capital Expenditures allowed in any one Fiscal
Quarter are not used, the unused amount may be carried over up to a maximum of
three Fiscal Quarters only:

 

Period

 

Time Measured

 

Consolidated

 

09/30/01

 

3 Months

 

$

1,400,000

 

12/31/01

 

3 Months

 

$

2,100,000

 

03/31/02

 

3 Months

 

$

2,000,000

 

06/30/02

 

3 Months

 

$

5,200,000

 

09/30/02

 

3 Months

 

$

4,600,000

 

12/31/02

 

3 Months

 

$

3,600,000

 

03/31/03

 

3 Months

 

$

2,700,000

 

06/30/03

 

3 Months

 

$

2,700,000

 

09/30/03

 

3 Months

 

$

2,700,000

”


 

                1.3          Amendments to Article VII:  Affirmative Covenants.

 

                Section 7.13 of the Credit Agreement is hereby amended to read
in its entirety as follows:

 

                “Tranche A Asset Sale Event.  On the First Amendment Effective
Date, a “Tranche A Asset Sale Event” will be deemed to have occurred and the
Borrower:

 

                (a)           shall immediately identify and engage in the sale
of station assets (the “Targeted Assets”) (other than the assets which
constitute Tranche B Collateral), which sale shall (x) be for not less than Fair
Market Value and (y) result in the Borrower’s Leverage Ratio, on pro forma basis
after giving effect to such transaction, being at least 0.1 less than it was
immediately prior to such sale (“Targeted Asset Sale”);

 

                (b)           shall consummate the Targeted Asset Sale in
accordance with the terms and procedures set forth in that certain side letter
dated as of the date hereof among the parties hereto; and

 

                (c)           immediately upon receipt of the Net Cash Proceeds
from the Targeted Asset Sale, shall:

 

                (i)            subject to clause (ii) below, prepay the Loans
and related Obligations to the Administrative Agent, which prepayment shall be
applied in accordance with Section 2.11 of the Credit Agreement; and

 

                (ii)           to the extent permitted pursuant to the Existing
Subordinated Note Documents, retain for general corporate purposes an amount not
to exceed $5,000,000.

 

                Section 2.              CONDITIONS TO EFFECTIVENESS

 

                This Amendment shall become effective only upon the satisfaction
of all the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “First Amendment Effective Date”):

 

                A.            On or before the First Amendment Effective Date,
the Borrower shall deliver to the Lenders (or to the Administrative Agent for
the Lenders with sufficient originally executed copies, where appropriate, for
each Lender and its counsel) the following, each unless noted, dated the First
Amendment Effective Date:

 

                1.             A certificate of its officer attaching a copy of
all amendments to its Certificate of Incorporation or Bylaws since March 6,
2001;

 

                2.             Resolutions of its Board of Directors approving
and authorizing the execution, delivery and performance of the Amendment,
certified as the First Amendment Effective Date by its corporate secretary or an
assistant secretary as being in full force and effect without modification or
amendment; and


 

                3.             Signature and incumbency certificates of its
officer executing this Amendment.

 

                B.            On or before the First Amendment Effective Date,
the Administrative Agent shall have received executed counterparts hereof from
the Borrower and the Requisite Lenders.

 

                C.            On or before the First Amendment Effective Date,
the Borrower shall deliver to the Administrative Agent, for pro rata
distribution to each of the Lenders executing and delivering this Amendment
within five Business Days after the date of this Amendment, a fee in the amount
of $512,500.

 

                Section 3.              BORROWER’S REPRESENTATIONS AND
WARRANTIES

 

                In order to induce the Lenders to enter into this Amendment and
to amend the Credit Agreement in the manner provided herein, the Borrower
represents and warrants to each Lender that the following statements are true,
correct and complete:

 

                A.            Authorization, Validity, and Enforceability of
this Amendment.  The Borrower has the corporate power and authority to execute
and deliver this Amendment and to perform the Credit Agreement as amended by
this Amendment (the “Amended Agreement”).  The Borrower has taken all necessary
corporate action (including, without limitation, obtaining approval of its
stockholders if necessary) to authorize its execution and delivery of this
Amendment and the performance of the Amended Agreement.  This Amendment has been
duly executed and delivered by the Borrower, and this Amendment and the Amended
Agreement constitute the legal, valid and binding obligations of the Borrower,
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).  The Borrower’s
execution and delivery of this Amendment and the performance by the Borrower of
the Amended Agreement do not and will not conflict with, or constitute a
violation or breach of, or constitute a default under, or result in the creation
or imposition of any Lien upon the property of the Borrower or any of its
Subsidiaries by reason of the terms of (a) any contract, mortgage, Lien, lease,
agreement, indenture, or instrument to which the Borrower is a party or which is
binding upon it, (b) any Requirement of Law applicable to the Borrower or any of
its Subsidiaries, or (c) the certificate or articles of incorporation or bylaws
of the Borrower or any of its Subsidiaries.

 

                B.            Governmental Authorization.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other person is necessary or required in connection
with the execution and delivery of this Amendment or performance by, or
enforcement against, the Borrower or any of its Subsidiaries of the Amended
Agreement.

 

                C.            Incorporation of Representations and Warranties
From Credit Agreement.  The representations and warranties contained in Article
IV of the Credit Agreement are and will be true, correct and complete in all
material respects on and as of the First Amendment Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.


 

                D.            Absence of Default.  No event has occurred and is
continuing or will result from the consummation of the transactions contemplated
by this Amendment that would constitute a Default or an Event of Default.

 

                Section 4.              MISCELLANEOUS

 

                A.            Reference to and Effect on the Credit Agreement
and the Other Loan Documents.

 

                                (i)            On and after the First Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Amended Agreement.

 

                                (ii)           Except as specifically amended by
this Amendment, the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are hereby ratified and confirmed.

 

                                (iii)          The execution, delivery and
performance of this Amendment shall not, except as expressly provided herein,
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Administrative Agent or any Lender under, the Credit
Agreement or any of the other Loan Documents.

 

                B.            Captions.  The captions contained in this
Amendment are for convenience of reference only, are without substantive meaning
and should not be construed to modify, enlarge or restrict any provision.

 

                C.            Governing Law.  THIS AMENDMENT SHALL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICT OF LAWS PROVISIONS
PROVIDED THAT PERFECTION ISSUES WITH RESPECT TO ARTICLE 9 OF THE UCC MAY GIVE
EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW RULES SET FORTH IN ARTICLE 9 OF
THE UCC) OF THE STATE OF NEW YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

                D.            Counterparts.  This Amendment may be executed in
any number of counterparts, and by the Administrative Agent, each Lender and the
Borrower in separate counterparts, each of which shall be an original, but all
of which shall together constitute one and the same amendment; signature pages
may be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.


 

                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

Granite Broadcasting Corporation, as the Borrower

 

 

 

By:

  /s/ Ellen McClain

 

Name:

Ellen McClain

 

Title:

Chief Financial Officer

 

 

 

 

 

Goldman Sachs Credit Partners L.P.,
Individually as the Administrative Agent, the Arranger and the Tranche B
Collateral Agent

 

 

 

By:

  /s/ Bruce H. Mendelsohn

 

Name:

Bruce H. Mendelsohn

 

Title:

Authorized Signatory

 

 

 

 

 

Foothill Capital Corporation, as the Tranche A Collateral Agent

 

 

 

By:

  /s/ Todd A. Davock

 

Name:

Todd A. Davock

 

Title:

Vice President

 

 

 

 

 

Subsidiary Guarantors

 

 

 

Channel 11 License, Inc.

 

Granite Response Television, Inc.

 

KBJR License, Inc.

 

KNTV Television, Inc.

 

KNTV License, Inc.

 

KBWB-TV License, Inc.

 

KSEE License, Inc.

 

KBWB, Inc.

 

Queen City Broadcasting of New York, Inc.

 

KBJR, Inc.

 

KSEE Television, Inc.

 

WEEK-TV License, Inc.

 

WKBW-TV License, Inc.

 

WPTA-TV, Inc.

 

WPTA-TV License, Inc.

 

WTVH License, Inc.

 

WXON, Inc.

 

WXON License, Inc.

 

 

 

By:

  /s/ Lawrence I. Wills

 

Name:

Lawrence I. Wills

 

Title:

Vice President

 

 

 

 

 

WTVH, LLC

 

 

 

By:

Granite Broadcasting Corporation,
the Sole Member of WTVH, LLC

 

 

 

By:

  /s/ Lawrence I. Wills

 

Name:

Lawrence I. Wills

 

Title:

Senior Vice President


 

 

Ableco Finance LLC

 

 

 

 

By: /s/

Mark Neporent

 

Name:

Mark Neporent

 

Title:

SVP

 

 

 

 

 

 

 

J.H. Whitney Market Value Fund, L.P.

 

 

 

 

By: /s/ 

Kevin J. Curley

 

Name: 

Kevin J. Curley

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

OZF Credit Opportunities Master Fund II, Ltd.

 

 

 

 

By: /s/ 

Joel M. Frank

 

Name: 

Joel M. Frank

 

Title:

Authorized Signor

 

 

 

 

 

 

 

Black Diamond International Funding, Ltd.

 

 

 

 

By: /s/ 

Alan Corkish

 

Name: 

Alan Corkish

 

Title:

Director

 

 

 

 

 

 

 

CSAM Funding I

 

 

 

 

By: /s/ 

Andrew H. Marshall

 

Name: 

Andrew H. Marshall

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

KZH Cypress Tree-1 LLC

 

 

 

 

By: /s/ 

Susan Lee

 

Name: 

Susan Lee

 

Title:

Authorized Agent

 

 

 

 

 

 

 

KZH Sterling LLC

 

 

 

 

By: /s/ 

Susan Lee

 

Name: 

Susan Lee

 

Title:

Authorized Agent

 

 

 

 

 

 

 

Natexis Banques Populaires

 

(F/K/A Nataxis Banque)

 

 

 

 

By: /s/ 

Evan S. Kraus

 

Name: 

Evan S. Kraus

 

Title:

Vice President

 

 

 

 

By: /s/ 

Cynthia E. Sachs

 

Name: 

Cynthia E. Sachs

 

Title:

VP, Group Manager

 

 

 

 

 

 

 

Northwoods Capital II, Limited

 

 

 

 

By:  Angelo, Gordon & Co., L.P., as Collateral Manager

 

 

 

 

By: /s/ 

John W. Fraser

 

Name: 

John W. Fraser

 

Title:

Managing Director

 

 

 

 

 

 

 

Northwoods Capital III, Limited

 

 

 

 

By:  Angelo, Gordon & Co., L.P., as Collateral Manager

 

 

 

 

By: /s/ 

John W. Fraser

 

Name: 

John W. Fraser

 

Title:

Managing Director

 

 

 

 

 

 

 

Northwoods Capital, Limited

 

 

 

 

By:  Angelo, Gordon & Co., L.P., as Collateral Manager

 

 

 

 

By: /s/ 

John W. Fraser

 

Name: 

John W. Fraser

 

Title:

Managing Director

 

 

 

 

 

 

 

OZ Master Fund, Ltd.

 

 

 

 

By: /s/ 

Joel M. Frank

 

Name: 

Joel M. Frank

 

Title:

Authorized Signor

 

 

 

 

 

 

 

OZF Credit Opportunities Master Fund, Ltd.

 

 

 

 

By: /s/ 

Joel M. Frank

 

Name: 

Joel M. Frank

 

Title:

Authorized Signor

 

 

 

 

 

 

 

RCPG Capital, LLC

 

 

 

 

By: /s/ 

Robert J. O’Shea

 

Name: 

Robert J. O’Shea

 

Title:

Member

 

 

 

 

 

 

 

SSF Investment, L.P.

 

 

 

 

By: /s/ 

John Phelan

 

Name: 

John Phelan

 

Title:

Manager

 

 

 

 

 

 

 

AG Capital Funding Partners, L.P.

 

 

 

 

By:  Angelo, Gordon & Co., L.P., as Investment Advisor

 

 

 

 

By: /s/ 

John W. Fraser

 

Name: 

John W. Fraser

 

Title:

Managing Director

 

 

 

 

 

 

 

Berkeley Street CDO (Cayman) Ltd.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Canpartners Investments IV, LLC, a California Limited Liability Company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 